Citation Nr: 1754751	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-07 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 10 percent for tinnitus. 

3.  Entitlement to an effective date earlier than November 24, 2009 for the grant of service connection for bilateral hearing loss. 

4.  Entitlement to an effective date earlier than November 24, 2009 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including a copy of a transcript of the January 2017 Board hearing presided over by the undersigned Veterans Law Judge, which has been associated with the claims file.  

The issue entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  During the entire period on appeal, the Veteran's tinnitus is manifested by ringing and buzzing in the ears.  


2.  The Veteran's service-connected bilateral tinnitus is assigned a 10-percent rating, the maximum schedular rating authorized by law.

3.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus were received by VA on November 24, 2009; and, the date on which the claim for such disability was received is later than the date on which entitlement to service connection for each such disability arose.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for tinnitus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2017).  

2.  The criteria for an effective date earlier than November 24, 2009 for the grants of entitlement to service connection for tinnitus and for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Increased Rating for Tinnitus

The Veteran's service-connected bilateral tinnitus is currently evaluated as 10 percent disabling for the entire appeal period under Diagnostic Code (DC) 6260 (tinnitus).  The Veteran contends that this evaluation does not accurately depict the severity of his tinnitus.  DC 6260 contemplates the Veteran's diagnosis and symptoms of tinnitus, and thus the Veteran is appropriately rated under this code.  No other codes are for application.  

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170   (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Under DC 6260, which only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, Note (2). 

The evidence shows that the Veteran's tinnitus is manifested by constant buzzing and ringing during the entire appeal period.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent DC 6260, and an increased rating under this code is not warranted.  

At no point during the appeal period have the criteria for a rating greater than that discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than that discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for tinnitus.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Dates for Grants of Service Connection

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim or an application to reopen a previously denied claim may be filed by paper submission, electronic filing, or phone call.  See 38 C.F.R. § 3.155(b)(1) (providing that an intent to file a claim can be submitted by way of saved electronic application, written intent on a prescribed intent to file a claim form, or oral intent communication to designated VA personnel and recorded in writing); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA has the responsibility of determining when an informal claim has been filed).  

The law provides that a submission can only be read as a claim for benefits if the submission demonstrates the claimant's intent to seek benefits for the identified symptoms or disability. See e.g., Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, the mere presence of medical evidence of a disability does not establish an intent on the part of the [claimant] to seek benefits for a disability.  See Talbert v. Brown, 7 Vet. App. 352 (1995) (holding that "[t]he 'liberal reading' requirement does not require the Board to conduct an exercise in prognostication, but only requires that it consider all issues reasonably raised by the appellant's substantive appeal...there must be some indication in the appellant's [substantive appeal] that he wishes to raise a particular issue before the Board.  The indication need not be expressed or highly detailed; it must only reasonably raise the issue.".  

The evidence shows that the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were received by VA on November 24, 2009.  In a May 2010 rating decision, the RO granted entitlement to service connection for each disability and assigned an effective date of November 24, 2009 for each disability.  In the February 2011 notice of disagreement, the Veteran contends that an effective date of the date of separation from service is warranted.  

However, the Board finds no communications from the Veteran or his representative prior to November 24, 2009 that may be considered a formal or informal claim.  The Board acknowledges that there is medical evidence of record prior to November 24, 2009 that shows hearing loss, for instance, an August 2008 private treatment record from Dr. F.  However, as noted above, medical evidence of a disability alone does not show an indication of the Veteran's intent to seek benefits for that disability.  The Board acknowledges also that the Veteran testified at the Board hearing that he noticed ringing in his ears after his in-service motor vehicle accident.  The Board also acknowledges the Veteran's reports, such as in a January 2010 statement, in a February 2011 statement and in the Board hearing testimony, that he chose not submit a claim for VA compensation benefits for a hearing disability for various reasons (e.g., he did not want this employer at that time to know that he was disabled due to a service injury; he did not want people to know he had a hearing disability).  The Board also acknowledges the Veteran's report, such as in the March 2014 Form 9, that he was told that if he filed for VA compensation later, he would be paid reactively to the date of his separation from active duty.  There is no argument by the Veteran that he submitted a claim prior to November 24, 2009.  

The Board is bound by the law, and in this case there are no communications prior to November 24, 2009 from the Veteran or from any authorized representative that demonstrates an intent to seek VA benefits for his hearing loss or tinnitus.  Based on the above, the earliest effective date for the grant of service connection for both tinnitus and bilateral hearing loss is November 24, 2009, the date of receipt of the Veteran's claim for service connection for each such disability.  38 C.F.R. § 3.400.  


ORDER

Entitlement to an initial disability rating greater than 10 percent for bilateral tinnitus is denied. 

Entitlement to an effective date earlier than November 24, 2009 for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than November 24, 2009 for the grant of service connection for bilateral tinnitus is denied. 


REMAND

The Veteran was last afforded a VA audiological examination in April 2010.  In the January 2017 Board hearing, the Veteran testified that he has been told by his family that his hearing has gotten worse since 2010.  He also noted that his hearing aids do not help a lot and that he doesn't wear them when he is at home.  The Veteran also testified that his hearing is getting worse.  For these reasons, he should be afforded a new VA audiological examination to determine the severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the severity of bilateral hearing loss.  Provide the VA examiner with the claims file for review of the case.  After performing all necessary testing, the examiner is asked to address the severity, symptoms and functional impairment of the Veteran's bilateral hearing loss.    

2. Complete the above development and any additional development that is deemed warranted.  Then, review the record, readjudicate the issue on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


